DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 6, claims 1-7 and 19) in the reply filed on 10.14.2021 is acknowledged. 
The Examiner contacted Douglas Mueller (Reg. No. 30,300) on 12.2.2021 to clarify the status of claim 20 because the claim status of “Currently Amended” and the response “Claims 1-7 and 19 read on the elected species” are contradictory; Mr. Mueller confirmed that claim 20 was not elected.
Claims 8-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10.14.2021.

Drawings
The replacement drawings (Figs. 23, 24 and 26) received on 10.14.2021 are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a thermal diffusion unit (10) extending in a direction opposite to the thermal source (TS) from both sides (where are said sides in, e.g., Fig. 6?) of the thermal source so as to face each other (what faces each other and where is it in, e.g., Fig. 6?), thereby forming a space” (claim 1, comments added in parentheses) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 


Specification
The amendment to the specification received on 10.14.2021 is acceptable.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, “a thermal diffusion unit extending in a direction opposite to the thermal source from both sides of the thermal source so as to face each other, thereby forming a space”.
In claim 2, “each other end thereof floats in the space without being fixed”.
In claim 7, “a heat transfer coefficient of the graphite substrate is higher than that in another direction”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a thermal diffusion unit (10) extending in a direction opposite to the thermal source (TS) from both sides (where are said sides in, e.g., Fig. 6?) of the thermal source so as to face each other (what faces each other and where is it in, e.g., Fig. 6?), thereby forming a space (a space where?)” is unclear and indefinite in view of the comments added. 
As best understood and based on Fig. 6, the thermal diffusion unit (10) extends in a direction opposite to the thermal source (TS) from a side of the thermal source (TS) wherein the thermal diffusion unit (10) includes a space thereof; it is treated as such for purposes of examination.
In addition, “the facing portion of the thermal diffusion unit” lacks proper antecedent basis.
None of the dependent claims addresses these deficiencies.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakage et al. (of record, JP H10270616 A. Machine Translation provided by the Examiner).
Regarding claim 1, Yamakage discloses a semiconductor apparatus (Fig. 15) comprising: a thermal source (“an electronic component (not shown) such as a semiconductor such as an IC or LSI”) comprising a semiconductor device (“a semiconductor such as an IC or LSI”), the semiconductor device generating heat in an operating state (inherent per MPEP 2112 and/or 2114. See also “The present invention relates to a heat radiating device for an electronic component that efficiently radiates heat generated by a semiconductor electronic component such as an SI and performs cooling”); a thermal diffusion unit (see below) extending in a direction opposite to the thermal source (“a flat plate-like block whose one surface 7a is in thermal contact with an electronic component (not shown) such as a semiconductor such as an IC or LSI,”) from both sides of the thermal source so as to face each other, thereby forming a space (24, per the 35 USC 112 rejection above, “a thermal diffusion extending in a direction opposite to the thermal source from both sides of the thermal source so as to face each other, thereby forming a space” treated as the thermal diffusion unit extends in a direction opposite to the thermal source from a side of the thermal source wherein the thermal diffusion unit includes a space thereof, see below); and a plurality of fin units (“thin radiating fins 20”), each disposed so as to extend into the space (24) of the thermal diffusion unit from the facing portion (“heat transfer pipes 21”) of the 

    PNG
    media_image1.png
    551
    734
    media_image1.png
    Greyscale
 
Regarding claims 2-4, Yamakage discloses (claim 2) further comprising a base unit (10 or walls of 21 facing the space 24) connected (directly or indirectly) to a (edge) side of the space (24) of the thermal diffusion unit (10 is indirectly connected to an edge side of the space 24 via 21, or, walls of 21 facing the space are directly connected to an edge side of the space 24), wherein each one end of the plurality of fin units (20) is connected (directly or indirectly) to the base unit (an end of each of 20 is directly connected to said walls of 21, or, an end of each of 20 is indirectly connected to 10 via 21), and each other end thereof (opposite) floats in the space (24) without being fixed (Fig. 15), (claim 3) further comprising a thermal contact space unit (Fig. 15, a portion of 24 near fins 20) surrounded with the thermal diffusion unit, the thermal contact space unit spatially containing the plurality of fin units (Fig. claim 4) wherein the thermal diffusion unit comprises Cu or a vapor chamber (“one surface 7a is in thermal contact with an electronic component (not shown) such as a semiconductor, and is made of a material having good heat conductivity such as aluminum or copper”, emphasis added).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakage.
Regarding claim 19, Yamakage fails to disclose wherein the semiconductor device comprises any one selected from a group consisting an Si based or SiC based IGBT, a diode, a MOSFET, and a GaN based FET.
However, since (a) Yamakage disclose “a semiconductor such as an IC or LSI”, and, (b) the claimed devices are well-known and commonly employed in the semiconductor arts, it would have been obvious to one of ordinary skill in the art to include a device a claimed in the apparatus of Yamakage and arrive at the claimed invention so as to include an operational device which generates heat (e.g., an IC) according to design and application requirements (e.g., a power device using a GaN FET, or, a logic device using a MOSFET) and/or because the use of conventional materials (the devices claimed in this case) to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakage in view of Kitagawa (of record, JP 2002093967 A. Machine Translation provided by the Examiner).
Regarding claims 5-7, Yamakage fails to disclose (claim 5) wherein the thermal diffusion unit comprises a graphite substrate having an anisotropic thermal conductivity, (claim 6) wherein the base unit comprises a graphite substrate having an anisotropic thermal conductivity, and, (claim 7) wherein the graphite substrate is disposed in an orientation direction in which a heat transfer coefficient of the graphite substrate is higher than that in another direction.
claim 5) wherein the thermal diffusion unit (e.g., 3) comprises a graphite substrate having an anisotropic thermal conductivity (“all made of highly oriented graphite. Of these, the first heat conductor 3 and the third heat conductors 7 and 7 both have a high thermal conductivity direction (the direction indicated by the dashed arrow in FIG. 1B) on the surface of the plate-like body. Or, it is directed in a direction orthogonal to the back surface”), (claim 6) wherein the base unit (e.g., 7) comprises a graphite substrate having an anisotropic thermal conductivity (“all made of highly oriented graphite. Of these, the first heat conductor 3 and the third heat conductors 7 and 7 both have a high thermal conductivity direction (the direction indicated by the dashed arrow in FIG. 1B) on the surface of the plate-like body. Or, it is directed in a direction orthogonal to the back surface”), and, (claim 7) wherein the graphite substrate is disposed in an orientation direction in which a heat transfer coefficient of the graphite substrate is higher than that in another direction (“have a high thermal conductivity direction (the direction indicated by the dashed arrow in FIG. 1B) on the surface of the plate-like body. Or, it is directed in a direction orthogonal to the back surface” and “oriented graphite is used as a material having anisotropy in thermal conductivity”).
It would have been obvious to one of ordinary skill in the art to include the material and properties of Kitagawa in the apparatus of Yamakage so as to “conduct heat effectively from a heat source to a radiating means and to set the direction of conducting the heat freely” (Abstract of Kitagawa).

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 20140374648 A1).
Regarding claim 1, Tanaka discloses a semiconductor apparatus (Fig. 6A) comprising: a thermal source (16, [0090], “heat source 16”) comprising a semiconductor device ([0002], “semiconductor devices”), the semiconductor device generating heat in an operating state (presumed inherent per 

    PNG
    media_image2.png
    377
    591
    media_image2.png
    Greyscale

Regarding claims 2-3 and 5-7, Tanaka discloses (claim 2) further comprising a base unit (“base unit”, MPEP 2111) connected (indirectly) to a (top) side of the space of the thermal diffusion unit (Fig. 6A) , wherein each one end (top) of the plurality of fin units (“fins”) is connected (indirectly) to the base unit, and each other end (bottom) thereof floats in the space without being fixed (Fig. 6A), (claim 3) further comprising a thermal contact space unit (Fig. 6A, MPEP 2111 and 2125) surrounded (in part) with the thermal diffusion unit (Fig. 6A above), the thermal contact space unit spatially containing the plurality of fin units (Fig. 6A above), (claim 5) wherein the thermal diffusion unit (13+19) comprises a graphite (comprising) substrate (13, Fig. 2) having an anisotropic thermal conductivity ([0020], “The anisotropic heat conductive composition 13 contains the flake graphite filler 11 and resin 12 for dispersing the flake graphite filler 11”), (claim 6) wherein the base unit (13) comprises a graphite (comprising) substrate (13, Fig. 2) having an anisotropic thermal conductivity ([0020]), and, (claim 7) wherein the graphite (comprising) substrate (13) is disposed in an orientation direction in which a heat transfer coefficient of the graphite substrate is higher than that in another direction ([0021] “The oriented flake graphite filler 11 causes the anisotropic heat conductive composition 13 to have high heat conductivity in the orientation direction of the flake graphite filler 11”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9380733 B2 to Nagata et al. discloses a cooling device (Fig. 1) with anisotropic heat conduction (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894